Title: To George Washington from Tobias Lear, 19 June 1793
From: Lear, Tobias
To: Washington, George



George Town June 19th 1793

I have just returned to this place from Mount Vernon, where I found and left poor Whiting in a situation that his life could not be counted upon from one hour to another. He was unable to move without assistance, and could only speak a few words at a time. He could give me but little information of the state of the matters under his care; but observed, generally, that he trusted they could be managed, with respect to the harvest, nearly as well as if he was able to be among the people, having found the overseers to be men well qualified for their places, steady & industrious; his greatest anxiety arose from his not having any person about the house to attend to the delivery of such things as may be wanting in the harvest—taking the reports &c. &c. and to whom could be confided the care of things which could not but be exposed to the rapacity of any one when they were left without a responsible person. He expressed much satisfaction on seeing me at Mount Vernon, as he observed that he was
 under very great anxiety about leaving your interest without seeing some person who could inform you of the situation of it at this time.
The Hay harvest at Mount Vernon has been rather later than usual, on account of the late wet weather—and your wheat is the most forward of any in this part of the Country. This happens rather unluckyly, as it brings the two harvests as it were within each other. They yesterday finished cutting all the grass except some at Dogue Run, which Mr Whiting says will not be injured by standing a fortnight longer. The crops of hay they say is the best ever known, and it will all be put up in the best order. Yesterday they began the Wheat Harvest at the Creek plantation—and this day at the other places. Mr Whiting says he thinks they can easily finish the harvest in ten or twelve days—altho’ he considers it as the largest you have ever had. The wheat appears to be somewhat injured by the rust, as I am informed; but not in so great a degree as was expected from the long spell of wet easterly weather. I deliverd for the Plantations yesterday some Rum & meat for the Harvest—enough perhaps for this week. Mr Whiting says he has put by about 30 or 40 old sheep, which are the remains of what have been picked over ’till all that were tolerable had been taken out—These he intended to have had some taken from for the people during the harvest, and desired me to tell the Overseers that each might take from them two per week, or to that amount in proportion to their number of hands, until harvest was over—two per week being the highest number for the largest plantation. This was accordingly told to them & will be observed. They have carried up & deliverd to Colo. Hooe six boat loads of flour from the mill—and about six more loads remain to be carried up; but Mr Whiting thought it would be highly improper to keep a number of hands employed in carrying up the flour when the harvest would suffer thereby; they were therefore directed to carry up no more until the people could be better spared. Coles, the overseer at the Ferry, went up with the flour. Was the matter understood in your communication with Colo. Hooe, at what time the 90 days credit for the flour was to commence?—whether at the time of his receiving your acceptance of his offer for it, or at the time of the delivery of such part of it as was at your mill, at le[a]st so far as related to that part? If there was no understanding on that point, I presume it
 will be found that the time of delivery will be the commencement of the 90 days, for such part as was not in his store when the bargain was made. With an intention to clear up this point I called upon Colo. Hooe today, as I passed through Alexandria; but did not find him at home, I shall however see him upon it when I go again to Alexa. which will be either on friday or saturday, and if he should insist upon having all the flour deliverd immediately, it will be best to get a craft to go down & take it all up at once at as low a rate per barrel as it can be done for; in order that there may be no pretence for avoiding the bargain, as the price of flour is considerably lower at present then when he agreed to take it. It may likewise be best, if Colo. Hooe will do it, to take his Note for the flour at the proper date, in order that you may stand upon sure ground; & then if you think proper & circumstances should make it so, it can be off set on Bennett’s acct—Mr Whiting was much concerned at your not having received the Reports of last week; but observed, that he had directed Butler to take them, as he was unable to do it himself, who could not make them out in any way that was intelligible. I shall tomorrow determine my business here with the Commissioners, if it can be determined ultimately at present, which I have some doubts of, as they say the lots in the Situation which I have considered the more suitable for my purposes & which they also agree to be proper therefor, are not yet divided, so that unless there can be some division made during their present sitting they cannot tell which belong to the public; but—at all events I think I can get an assurance of obtaining such a situation as I may pitch upon, when ever the division takes place, upon terms to be agreed upon now.
Doctor Craik could not go down to Mount Vernon with me yesterday as he promised; but he came down early this morning & returned at the time I came up to this place. He thinks Mr Whiting’s life uncertain for an hour; but thinks it is possible he may continue for a week yet.
The weather yesterday & this day has been oppressively hot altho’ the Thermr at Mt Vernon yesterday stood but at 88°. The Crops of wheat in this neighbourhood, I am told, will be good, more than middling. The rust has attacked some of it, but the injury thereby does not appear very great.

Begging that my best respects may be made acceptable to Mrs Washington—I have the honor to be Sir, With sentiments of the most perfect respect & truest attachment Your grateful, affectionate & Obedt Servt

Tobias Lear.

